DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11 July 2022 has been entered.  Claims 1 – 12 and 16 – 19 remain pending in the application.  Claim 20 is a new claims commensurate in scope with claim 1 and therefore is under consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 8, 10, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babineau (US 2007/0175173 A1) in view of Wiercinski ‘743 (US 2009/0193743 A1) and Xiang Li (US 2015/0354221 A1).
	Regarding claim 1, Babineau discloses a flooring underlayment membrane (e.g. Fig. 2, 5; ¶¶ [0001], [0007] – [0036]), comprising: 
	an underlayment (“underlayment” 23: e.g. Fig. 2, 5; ¶¶ [0007] – [0014], [0019], [0022], [0025] – [0027], [0030] – [0036]); and 
	a pressure-sensitive adhesive layer attached on a side of the underlayment, wherein the pressure-sensitive adhesive layer discontinuously covers said side of the underlayment such that the membrane is partially adherable to a floor substrate (“discontinuous” pressure sensitive adhesive for adhering to a “permanent component” or a “removable component” of a floor: e.g. ¶¶ [0008] – [0012], [0025], [0033] – [0036]) and further wherein the adhesive layer is protected by a removable release liner (“release sheet”: e.g. ¶ [0033]).
	Although Babineau is not explicit as to (I) the flooring underlayment membrane being water vapor impermeable or underlayment comprising a water-vapor impermeable polymer layer and a coated non-woven layer on a first side of the water-vapor impermeable polymer layer whereby the pressure-sensitive adhesive layer is attached on the second side of the water-vapor impermeable polymer layer or (II) the pressure-sensitive adhesive layer covering from 5% to 75% of a second side, these features would have been obvious in view of Wiercinski ‘743 and Xiang Li.
	With respect to (I), Wiercinski ‘743 discloses a water vapor impermeable flooring underlayment membrane (“underlayment”: e.g. Fig. 1 – 6; ¶¶ [0001], [0009] – [0062]) comprising: a water-vapor impermeable polymer layer having opposite first and second sides (a “film” 12 nearer a floor surface: e.g. Fig. 1 – 4; ¶¶ [0011], [0012], [0022], [0024], [0026], [0027], [0050] – [0053], [0059]); a coated non-woven layer attached to a first side of the water-vapor impermeable polymer layer (“layer” 11 of fabric, e.g. non-woven fabric, and a “film” 12 further from a floor surface: e.g. Fig. 1 – 4; ¶¶ [0011], [0012], [0022] – [0025], [0027], [0050] – [0053], [0059]); and a pressure-sensitive adhesive layer attached on the second side of the water-vapor impermeable polymer layer (“pressure-sensitive adhesive layer” 18: e.g. Fig. 6; ¶¶ [0059]).
	The examiner regards Wiercinski ‘743’s flooring underlayment membrane as being water vapor impermeable in view of Wiercinski ‘743’s disclosure of the typical purpose of underlayment membranes to provide a “secondary moisture barrier” for an underlying structure (e.g. ¶ [0002]).  Accordingly, there is an implicit understanding that at least the “film” 12 should be water-vapor impermeable in order to provide such protection.  Moreover, Xiang Li discloses underlayments wherein this is the case in order to attain weather resistance (e.g. Fig. 2; ¶ [0028]).  Furthermore, Wiercinski ‘743’s underlayment membrane construction—i.e., the combination of the water-vapor impermeable polymer layer, coated non-woven layer, and pressure-sensitive adhesive—is useful from the standpoint of providing water vapor impermeability in pedestrian traffic areas, such as in floors, while also being lightweight and easy to install (e.g. ¶¶ [0002], [0006] – [0009], [0013], [0021]).  That is to say, in view of these advantages being present in Wiercinski ‘743’s underlayment membrane, one of ordinary skill in the art would have understood the layers of the underlayment membrane are useful to providing or contributing to one or more of these advantages.
	Accordingly, it would have been obvious to configure Babineau’s flooring underlayment membrane to be a water vapor impermeable one, e.g. by providing the underlayment as a combination of a water-vapor impermeable polymer layer having opposite first and second sides, a coated non-woven layer attached to a first side of the water-vapor impermeable polymer layer; and the pressure-sensitive adhesive layer attached on the second side of the water-vapor impermeable polymer layer as Wiercinski ‘743 and Xiang Li suggest, the motivation being to provide a lightweight and easy-to-install secondary moisture barrier to the underlying floor structure.
	With respect to (II), Babineau discloses:
[0033]	In one preferred embodiment, one major surface of the underlayment 23 has an adhesive (e.g. a pressure sensitive or rewettable adhesive) thereon so that the underlayment can be easily and quickly secured to one of the construction components of a wall, ceiling, or floor construction component/underlayment assembly as the assembly is being fabricated on site. Preferably, the underlayment 23 is a self-adhering underlayment and the adhesive is a pressure sensitive adhesive that is overlaid, until application, by a release sheet that is surface treated with silicone or another suitable release agent and protects the adhesive from degradation prior to application. The adhesive may be a continuous coating that is substantially coextensive with the major surface of the underlayment 23 or may be discontinuous (e.g. spaced apart lines of adhesive, dots of adhesive, etc.) and both major surfaces of the underlayment 23 may have an adhesive thereon for bonding the underlayment 23 to both of the construction components.

From this passage, one of ordinary skill in the art would have understood the percentage of the second side of the water-vapor impermeable membrane covered with the pressure-sensitive adhesive layer should be at least sufficiently high to provide the required attachment to an adherend.  In the case of Babineau, this adhesion should be high enough that the goal of enhancing mechanical properties, e.g. reducing sound transmission, is satisfied (e.g. ¶ [0001], [0007] – [0009], [0011], [0013], [0014], [0025], [0026], [0034], [0035]).  That is to say, Babineau indirectly states that if the coverage is too low, the amount of adhesion will be insufficient, and the enhancement of mechanical properties will be at least insufficient if not absent.  However, using more adhesive necessarily increases the raw material costs of the underlayment membrane, and one of ordinary skill in the art would have considered lower coverage percentages given Babineau’s general desire to reduce costs of the underlayment membrane (e.g. ¶ [0013]).  In the enumerated examples of spaced apart lines of adhesive and dots of adhesive as Babineau discloses, larger lines or dots and/or reduced spacing between said lines and dots would have been readily understood as yielding, all other things being the same, a greater percentage of coverage and therefore more adhesion but at an increased cost.  One of ordinary skill in the art would have understood similar adjustments can be made for other configurations of a pressure-sensitive adhesive layer (i.e. for arrangements other than lines or dots as Babineau directly discloses) to achieve the same effects.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to configure the pressure-sensitive adhesive layer to cover from 5% to 75% of the second side of the water-vapor impermeable polymer layer in order to provide an underlayment membrane with the adhesion necessary to be attached to an adherend, namely flooring, and enhance mechanical properties without overly increasing the costs of the underlayment membrane.
	Regarding claim 2, in addition to the limitations of claim 1, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer comprises a material, e.g., polyethylene (e.g. ¶¶ [0022], [0026]), and further wherein the water-vapor impermeable polymer layer has a thickness of no less than 0.5 mils and no greater than 10.0 mils (e.g. ¶ [0022]).  
	Regarding claim 3, in addition to the limitations of claim 1, Wiercinski ‘743 discloses the coated non-woven layer comprises a coating layer comprising a synthetic polymer binder, e.g. ethylene vinyl acetate (e.g. ¶ [0026]).
	Regarding claim 5, in addition to the limitations of claim 1, Wiercinski ‘743 discloses the coated non-woven layer comprises a material, e.g. glass (e.g. ¶¶ [0023], [0025], [0058]).
	Regarding claim 6, in addition to the limitations of claim 5, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer is supplied in a pre-formed film that is laminated to the coated non-woven layer using a laminating adhesive that comprises a polymer, e.g., polyethylene (“film” 12 may be a laminate, wherein a layer of the laminate closer to the “layer” 11 serves as the laminating adhesive: e.g. ¶¶ [0022], [0026]).
	Regarding claim 7, in addition to the limitations of claim 5, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer is formed by extrusion coating onto the coated non-woven layer (e.g. ¶¶ [0022], [0026], [0027], [0050], [0051], [0053]).  
	Regarding claim 8, in addition to the limitations of claim 5, Wiercinski ‘743 discloses the pressure-sensitive adhesive layer comprises, e.g., a bituminous adhesive pressure sensitive adhesive (e.g. ¶¶ [0055], [0059]).
	Regarding claim 10, in addition to the limitations of claim 8, Babineau discloses the pressure sensitive adhesive layer is applied in a pattern, e.g. a discrete island pattern (“dots”: e.g. ¶ [0033]).
	Regarding claim 16, in addition to the limitations of claim 1, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer has a thickness of no less than 0.5 mils and no greater than 10.0 mils, e.g. 1 to 3 mils (e.g. ¶ [0022]).
	Wiercinski ‘743’s broader range encompasses the claimed range, whereas Wiercinski ‘743’s narrower range overlaps the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 17, in addition to the limitations of claim 1, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer comprises high density polyethylene (e.g. ¶¶ [0003], [0022]).
	More specifically, Wiercinski ‘743 states high density polyethylene is known in the art for improving stability in underlayments (e.g. ¶ [0003]) and polyethylene generally may be used for the water-vapor impermeable polymer layer (e.g. ¶ [0022]).  Accordingly, one of ordinary skill in the art would have considered high density polyethylene for use as the polyethylene when employing a water-vapor impermeable layer as Wiercinski ‘743 suggests.
	Regarding claim 18, in addition to the limitations of claim 16, Wiercinski ‘743 discloses the water-vapor impermeable polymer layer is formed by extrusion coating onto the nonwoven (e.g. ¶¶ [0022], [0026], [0027], [0050], [0051], [0053]).  
	Regarding claim 20, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious to configure the pressure-sensitive adhesive layer to cover from 10% to 30% of the second side of the water-vapor impermeable polymer layer in order to provide an underlayment membrane with the adhesion necessary to be attached to an adherend, namely flooring, and enhance mechanical properties without overly increasing the costs of the underlayment membrane.
	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Babineau, Wiercinski ‘743, and Xiang Li as applied to claim 1 above, and further in view of Bartlett (US 5,496,615 A).
	Regarding claim 4, although Wiercinski ‘743 is not explicit as to the coated non-woven layer comprising a coating layer comprising at least one filler being chosen from calcium carbonate, fly ash, slag, ceramic spheres, glass spheres, alumina trihydrate, talc, amorphous silica, and mixtures thereof, this feature would have been obvious in view of Bartlett.  
	Bartlett discloses it is typical to include fillers in protective coating layers in an underlayment membrane used to protect underlying adhesive layers, e.g. calcium carbonate (e.g. Col. 5, ll. 1 – 8).  One of ordinary skill in the art would have understood a general purpose of filler is to reduce the consumption of the primary material, which in the case of underlayments is the coating material (e.g. those Bartlett discloses at Col. 4, ll. 38 – 59, which are similar to those Wiercinski ‘743 discloses at ¶¶ [0022], [0026]).
	Accordingly, it would have been obvious to add a filler to the coating layer Wiercinski ‘743 discloses in order to reduce the consumption of the primary coating material as well as to provide such layer as a further protective feature in the underlayment membrane.
	Regarding claim 19, Babineau disclose a flooring assembly (e.g. Fig. 1 – 6; ¶¶ [0001] – [0007] – [0036]), comprising: a floor made of a material (an underlying one of a “first floor construction component” and a “second floor construction component”: e.g. ¶¶ [0009] – [0011]), the vapor impermeable underlayment membrane as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Babineau, Wiercinski ‘743, and Xiang Li, of flooring adhesive (adhesive on opposite surface of Babineau’s underlayment different to that discussed in the 35 U.S.C. 103 rejection of claim 1: e.g. ¶ [0033]), and an overlying flooring wear course placed over the underlayment (the overlying one of the “first floor construction component” and the “second floor construction component”, “decorative floor construction”: e.g. ¶¶ [0009] – [0011]).
	Although Babineau is not explicit as to the material of the floor being porous, one example of floor materials Babineau discloses is concrete (e.g. ¶¶ [0011], [0012]), which Bartlett acknowledges are either inherently porous or porous due to imperfections and therefore should be waterproofed in order to prevent water from penetrating the concrete (e.g. Col. 6, ll. 5 – 16).  Given the function of concrete as a foundation material (Bartlett: e.g. Col. 1, ll. 52 – 63; Col. 6, ll. 5 – 16; Col. 9, ll. 37 – 44), one of ordinary skill in the art would have recognized water ingress can be problematic, e.g. since freezing water can expand pores and cracks and damage the overlying structure such as a building.
	Accordingly, it would have been obvious to apply a water vapor impermeable flooring underlayment membrane as Babineau, Wiercinski ‘743, and Xiang Li suggest to a porous floor material in order to protect such floor material from damage which can be caused by water.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Babineau, Wiercinski ‘743, and Xiang Li as applied to claim 8 above, and further in view of Bartlett.
	Regarding claim 9, although Babineau, Wiercinski ‘743, and Xiang Li are not explicit as to the pressure sensitive adhesive layer comprising at least one additive chosen from light absorbers, light stabilizers, antioxidants, fillers, plasticizers, rheological additives, and mixtures thereof, this feature would have been obvious in view of Bartlett.
	Bartlett discloses additives, e.g. antioxidants, are typical additions to non-bituminous adhesives used to affix an underlayment to a floor substrate (e.g. Col. 4, ll. 18 – 25).  One of ordinary skill in the art would have understood antioxidants serve to protect against oxidation.  As a pressure-sensitive adhesive layer, Wiercinski ‘743 discloses suitable compositions can be non-bituminous (e.g. ¶ [0059]).
	Accordingly, it would have been obvious to add an antioxidant as Bartlett to the partial-coated pressure sensitive adhesive layer Babineau and Wiercinski ‘743 disclose, the motivation being to protect against oxidation.
	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Babineau, Wiercinski ‘743, and Xiang Li as applied to claim 10 above, and further in view of Taylor (US 2013/0084419 A1).
	Regarding claim 11, although Babineau is not explicit as to one to six inch areas along the longitudinal edges of the underlayment membrane being devoid of pressure sensitive adhesive, so that a two-sided pressure sensitive adhesive tape can be attached along the edges prior to installation of the underlayment membrane to a floor, this feature would have been obvious in view of Taylor.
	Taylor provides one to five inch areas along the longitudinal edges of the underlayment membrane being devoid of pressure sensitive adhesive, so that a two-sided pressure sensitive adhesive tape can be attached along the edges prior to installation of the underlayment membrane to a floor in order to allow for tight butt joints between adjacent membranes, thereby preventing moisture penetration (“edge portions” 26, 28: e.g. Fig. 1, 2, 5 – 8; ¶¶ [0005] – [0043], esp. ¶ [0033] for with areas).  
	Accordingly, it would have been obvious to provide one to five inch areas along the longitudinal edges of the underlayment membrane being devoid of pressure sensitive adhesive, so that a two-sided pressure sensitive adhesive tape can be attached along the edges prior to installation of the underlayment membrane to a floor as Taylor suggests in order to prevent moisture penetration.
	Regarding claim 12, in addition to the limitations of claim 11, Taylor discloses a pressure sensitive adhesive layer is attached to a removable split release sheet in order to allow for one portion of the release sheet to be removed when affixing the underlayment membrane to a two-sided pressure sensitive adhesive tape on one side while allowing the other to remain protected by the release sheet before it is adhered to a separate two-sided pressure sensitive adhesive tape (e.g. ¶¶ [0010], [0042], [0043]).  For such reasons, it would have been obvious to configure Babineau’s release liner as a removable split release sheet as Taylor suggests.

Response to Arguments
Applicant’s arguments, see p. 6, filed 11 July 2022, with respect to the objection to claim 6 have been fully considered and are persuasive.  This objection has been withdrawn. 
	Applicant’s arguments, see pp. 6 – 8, filed 11 July 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 8 – 11, filed 11 July 2022, with respect to the rejections of claims 1 – 12 and 16 – 19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant first contends Babineau is directed to underlayment for use inside of walls, ceilings, and floorboard assemblies whereas Wiercinski ‘743 and Xiang Li are directed to anti-skid outside surfaces and therefore would not have considered Wiercinski ‘743.  However, Babineau relates to reducing sound transmission, where Babineau defines sound transmission to relate to transmission of sound from one room to another within a building or between the inside and the outside of a building (e.g. ¶ [0028]).  Therefore, there is at least some recognition in the art for interior and exterior applications sharing characteristics.
	Furthermore, Wiercinski ‘743 states roofing underlayments can be exposed for months at a time before a final surface such as shingles are applied thereover (e.g. ¶ [0008]), thereby warranting an anti-skid feature which Applicant references (e.g. p. 10 of the Remarks).  Moreover, Wiercinski ‘743 identifies flooring and roofing as equivalent uses for an underlayment with a water vapor impermeable polymer layer (e.g. ¶¶ [0009], [0012], [0013], [0021]), thereby indicating there are uses wherein preventing water vapor transmission is needed in flooring.  Xiang Li identifies known interior sources of moisture (such as that generated from showers or cooking: e.g. ¶ [0006]).  Accordingly, adding a water vapor impermeable polymer layer as Wiercinski ‘743 discloses would have been understood to provide a means to combat any issues water may have on interior flooring structures.  
	Applicant further contends Babineau’s underlayment is sandwiched between two gypsum boards (e.g. Fig. 2) and therefore cannot meet the claim requirement wherein a surface of the polymer layer has the pressure sensitive adhesive layer followed by a protective removable liner.  However, Babineau’s Fig. 2 relates to an embodiment of an underlayment in use once the removable liner is removed to allow the pressure sensitive adhesive layer to stick to a gypsum board.  Wiercinski ‘743 provides the relative arrangement of the coated nonwoven, polymer layer, and pressure sensitive adhesive layers in such a way that the coated nonwoven would face upward, relative to the polymer layer, of pedestrian traffic.  Notably, Wiercinski ‘743’s polymer layer may be on either side of the coated nonwoven and is covered by pressure sensitive adhesive provided as the anti-skid coating or the adhesive affixing the underlayment to a surface (e.g. Fig. 1 – 3).  Accordingly, the embodiment Babineau depicts in Fig. 2 would not have been viewed as teaching away from the claimed invention when considered in light of the modifications Wiercinski ‘743 suggests.
	Therefore, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783